Darrell Hickman, Justice. This case was before us last year. We remanded it to the court of appeals to decide the constitutionality of the time limitation placed on filing a workers’ compensation disability claim when disability results from silicosis. Hamilton v. Jeffrey Stone Co., 293 Ark. 499, 739 S.W.2d 161 (1987) . The court of appeals held that the appellant’s proof was not sufficient to show that the limitations period violates the equal protection and due process clauses of the U. S. Constitution. Hamilton v. Jeffrey Stone Co., 25 Ark. App. 66, 752 S.W.2d 288 (1988).  Again we were asked to review the decision of the court of appeals, and we granted the petition. Upon further study, we have determined that review was improvidently granted. Review denied.